


110 HR 1934 IH: Prompt Payment Improvement Act of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1934
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to require the
		  provision of a written prompt payment policy to each subcontractor under a
		  Federal contract and to require a clause in each subcontract under a Federal
		  contract that outlines the provisions of the prompt payment statute and other
		  related information.
	
	
		1.Short titleThis Act may be cited as the
			 Prompt Payment Improvement Act of
			 2007.
		2.Requirement to
			 provide certain prompt payment information to Federal contractors and
			 subcontractors
			(a)Requirement To
			 provide prompt payment information to subcontractors(1)Chapter 39 of title 31,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						3908.Requirements to
				provide prompt payment information to contractors and subcontractors
							(a)Requirement To
				provide prompt payment policy to contractors and
				subcontractorsThe Director of Office of Management and Budget
				shall set forth in writing the prompt payment policy applicable to
				subcontractors under Federal contracts. The head of each agency shall—
								(1)provide a copy of
				such policy to each contractor awarded a contract by the agency; and
								(2)require the
				contractor to provide a copy of the policy to each of its subcontractors under
				the contract.
								(b)Contract
				clauseThe head of each agency shall require each contractor
				awarded a contract by the agency to include in each subcontract awarded under
				the contract a clause containing the following information:
								(1)The requirements
				and penalties of this chapter of this title relating to the obligations of the
				Federal Government and prime contractors in making timely progress
				payments.
								(2)The name and phone
				number of a senior employee of the contractor who has the authority to discuss
				and resolve progress payment questions.
								(3)The obligations,
				under section 15(k)(5) of the Small Business
				Act (15 U.S.C. 644(k)(5)), of the Office of Small and Disadvantaged
				Business Utilization of the agency in assisting small business contractors and
				subcontractors in receiving prompt progress
				payments.
								.
				(2)The table of sections at the
			 beginning of such chapter is amended by adding at the end the following new
			 item:
					
						
							3908. Requirements to provide prompt
				payment information to contractors and
				subcontractors.
						
						.
				(b)Effective
			 dateSection 3908 of title 31, United States Code, as added by
			 subsection (a), shall take effect on October 1, 2007.
			
